Exhibit 10.1

DIRECTORS' DEFERRED COMPENSATION PLAN



ARTICLE I -

Definitions




1.1    "Plan" means the Directors' Deferred Compensation Plan of First National
Bank of Pulaski, as described in this instrument, effective January 1, 2001, and
thereafter.

1.2     "Bank" means First National Bank of Pulaski, a Tennessee Bank or a
successor bank thereafter.

1.3    "Director" means a Director of the Bank or of any division, subsidiary or
affiliate of the Bank who is eligible to become a participant in the Plan under
Paragraph 2.13 hereof.

1.4    "Fiscal Year" means the fiscal year of the Bank as established from time
to time.

1.5    "Participant" means a person who is selected to participate in the Plan
and has executed the Adoption Agreement as required by Paragraph 2.7 hereof.

1.6    "Deferred Compensation" means the portion of a participant's compensation
for any fiscal year, or part thereof, that has been deferred pursuant to the
Plan.

1.7    "Termination of Service" or similar expression means the termination of
the participant as a Director of the Bank or any division, subsidiary or
affiliate thereof. A participant who is on temporary leave of absence, whether
with or without pay, shall not be deemed to have terminated his service. Total
disability, whether temporary or permanent, as defined herein, shall not be
considered termination of service.

1.8    "Total Disability" whether temporary or permanent as used herein shall
mean disability resulting from bodily injury, provided same is not
self-inflicted, or disease that prevents a Participant from engaging in any
occupation for compensation, or profit which disability has existed continuously
for at least six months.

1.9    "Normal Retirement Date" as used herein means the date specified in
Paragraph E of the Adoption Agreement. That date shall be the May 1 following
the attainment of age 70.



page 1

--------------------------------------------------------------------------------

ARTICLE II



2.1    Deferred Compensation. Each Director of the Bank or of any division,
subsidiary or affiliate of the Bank selected to participate in the Plan may have
a portion of his Directors' Fees to be received by him during each fiscal year
deferred in accordance with the terms and conditions of the Plan. The amount of
such fees that may be so deferred shall not exceed the amount indicated in the
attached hereto Exhibit "I" (Adoption Agreement).

2.2    Continued Service. (a) Each Participant in the Plan shall continue as a
Director of the Bank under terms mutually agreed upon between the Bank and the
Participant, from time to time, until the Participant reaches his Normal
Retirement Date or until such date as may be mutually agreed upon, or until his
prior death or total and permanent disability, as herein defined, or until
consent of the Bank to his early retirement. Any payments under this Plan shall
be independent of, and in addition to, those under any other plan, program or
agreement which may be in effect between the Bank and the Participant. This Plan
and the Adoption Agreement attached hereto as Exhibit "I" shall not be construed
as a contract of employment, nor do either restrict the right of the
shareholders of the Bank to remove the Participant as a Director, or the right
of the Participant to resign as a Director. (b) In the event of a Participant's
total disability which results in the Participant's no longer receiving
compensation, Participant will be relieved of the payment of the deferral
amount, if any. However, the Participant will receive full retirement or death
benefits to the same extent as if the Participant had continued to defer the
full deferral amount, if any, up to the time of Participant's death or
retirement.

2.3    Pre-Retirement Death Benefits. (a) If a Participant dies before his
Normal Retirement Date as specified in Paragraph E of the Adoption Agreement
while serving as a Director of the Bank, the Bank will pay to his
beneficiary(ies) the monthly benefit stated in Paragraph F of the Adoption
Agreement. (b) If a Participant resigns as a Director of the Bank before his
Normal Retirement Date for any reason except retirement, and dies prior to his
Normal Retirement Date, the Participant's beneficiary(ies) will receive a
monthly benefit for a total of 180 months. The amount of such benefit will be
based on the percentage as defined in Paragraph 2.6 and payable as a percentage
of the amount stipulated in Paragraph F of the Adoption Agreement. In no event
will this stated Pre-Retirement Death Benefit be greater than that specified in
Paragraph F of the Adoption Agreement.

       All payments to be made pursuant to this Paragraph 2.3 shall commence
thirty (30) days following the death of the Participant.

2.4    Post-Retirement Income and Death Benefits. Upon a Participant attaining
his Normal Retirement Date, whether or not he then retires, the Bank will pay
him the monthly benefits stated in Paragraph G of the Adoption Agreement.
Payments hereunder shall commence the month following the Normal Retirement Date
as specified in Paragraph E of the Adoption Agreement.

      If the Participant dies prior to receiving 180 monthly payments in the
amount specified in Paragraph G of the Adoption Agreement, the Participant's
Beneficiary(ies) shall continue to receive such monthly payments in a like
amount until the benefits provided for therein have been paid in full. If such
Participant has received at least 180 monthly payments in the amount specified
in Paragraph G of the Adoption Agreement prior to such Participant's death, no
further benefits shall be due hereunder.

page 2

--------------------------------------------------------------------------------

2.5    Suicide or Misrepresentation. Notwithstanding any other provisions of
this Plan, no benefits shall be payable hereunder to a Participant's beneficiary
if the Participant's death occurs as a result of a suicide, while sane or
insane, within two years after (i) the date of said Participant's execution of
the Adoption Agreement and/or (ii) the date of any subsequent change in the
Benefits for said Participant.

       Should the Bank decide to purchase keyman life insurance for its sole
benefit to cover the financial risk the Bank has under this agreement and the
insurance carrier denies a death claim because of misrepresentations on the
insurance application by the Participant, no Pre-Retirement Death benefits will
be payable under this agreement.

2.6    Early Termination. If the Participant's service as a Director of the Bank
is terminated for reasons other than death or total and permanent disability
prior to his Normal Retirement Date, with or without cause or voluntarily or
involuntarily, and if the Participant's termination was not due to fraudulent or
dishonest conduct by the Participant, and if he is then living, Participant
shall receive a pro-rata portion of the Post-Retirement Benefit provided for in
Paragraph G of the Adoption Agreement as follows:



    Years served on the Board of the Bank         after effective date of the
Plan.      

 

 

----------------Divided by----------------

 

Post Retirement

 

 

 

X

Benefit stated in

 

 

Years Director would have been

 

Paragraph G of the

 

 

on the Board of the Bank after the

 

Adoption Agreement

 

 

effective date of the Plan if he had

 

 

 

 

continued to serve on the Board

 

 

 

 

until his Normal Retirement Date

 

 

 

 

as specified in Paragraph E of the

 

 

 

 

Adoption Agreement.

 

 

       Payments due hereunder shall commence the month following the Normal
Retirement Date as specified in Paragraph E of the Adoption Agreement.



2.7    Requirements for Participants. In order to participate herein, the
Directors of the Bank selected to participate by the Bank shall execute an
Adoption Agreement in the form attached hereto as Exhibit "I", and if the Bank
desires to purchase keyman life insurance on the Participant's life for its sole
benefit, the Participant must cooperate so that the Bank may obtain a valid
insurance contract.



2.7.1    Attendance Requirements. Each participant in the plan can be absent
from up to three regularly scheduled board meetings during any given fiscal year
without any reduction in plan benefits. If a participant is absent more than
three meetings for reasons other than illness, disability or rescheduled
meetings the participant must reimburse the bank during that year an amount
equal to the average monthly deferral for each meeting missed. Should the
participant fail to reimburse the bank the benefits to be paid at retirement or
to the participant's beneficiary(ies) in the event of a pre-retirement death
will be reduced to reflect the benefit that would have been paid if a lesser
deferral amount had been made in the year in which the excessive absences
occurred.

page 3

--------------------------------------------------------------------------------

2.8    Beneficiary. Each Participant shall have the right to designate a Primary
and Contingent Beneficiary entitled to receive the benefits payable upon death
on behalf of such Participant under the provisions of this Plan. The Participant
may change or revoke such designation in writing.



2.9    Unfunded Plan. No Participant or any other person shall have any interest
in any fund or in any specific asset or assets of the Bank by reason of any
amounts due him hereunder, nor any right to receive any distribution under the
Plan except as and to the extent expressly provided in the Plan. Nothing in the
Plan shall be deemed to give any subsidiary or affiliate of the Bank rights to
participate in the Plan, except in accordance with the provisions of the Plan.
All benefits provided for hereunder and all other amounts deferred, if any,
hereunder are completely unsecured and are payable only out of the general
assets of the Bank. The Bank shall be under no obligation whatsoever to purchase
or maintain any life insurance policy or annuity contract or in any other manner
provide the benefits or fund its obligations under this Plan.



2.10    Nonassignability. Neither the Participant nor the Participant's spouse,
nor their heirs or legatees shall have any right to commute, encumber or dispose
of the right to receive payments hereunder, which payments and the right thereto
are expressly declared to be non-assignable and non-transferable.

2.11    Rights of Bank to Terminate the Plan. The Bank shall have the right to
terminate this Plan at any time. Each Participant in the Plan shall receive
future benefits in the same manner and amount as he would have received had he
terminated his service as a Director on the date the Plan is terminated; or, at
the election of the Bank, the Participant may receive a lump sum cash payment in
an amount to be determined by the Bank but in no event to be less than the total
compensation deferred by the Participant. Anything herein to the contrary
notwithstanding, should the Bank elect to terminate the Plan it shall be
obligated to continue to pay all benefits provided for hereunder to all
Participants or their beneficiaries, as the case may be, who have died or
retired and who have become entitled to receive same in accordance with the
terms of the Plan.

2.12    Relation to Other Plans. Any benefits payable under this Plan shall not
be deemed salary or compensation to any Participant for the purpose of computing
benefits to which he may be entitled under any pension or profit-sharing plan or
other similar plan or arrangement of the Bank for the benefit of its
Participants.



2.13    Administration. The Board of Directors of the Bank shall have full power
and authority to administer this Plan. No member of the Board shall be liable to
any person for any action taken or omitted in connection with the administration
of the Plan unless attributable to his own willful misconduct or lack of good
faith. The Directors shall, from time to time, establish eligibility
requirements for participation in the Plan and rules for the Administration of
the Plan that are not inconsistent with the provisions of the Plan.

2.14    Amendment. The Board of Directors of the Bank reserves the right to
amend this Plan in such manner as it, in its sole discretion, may deem necessary
and proper.

2.15    Law Governing. This Plan shall be construed in accordance with and
governed by the laws of the State of Tennessee.



 

page 4

--------------------------------------------------------------------------------

2.16    Facility of Payment. Payment hereunder to the Participant or his or her
beneficiary pursuant to this Plan shall fully discharge the Bank from all claims
or liabilities with respect to such payments unless, before such payment is
made, the Bank has received, at its principal place of business, written notice
by or on behalf of some other persons who claim to be entitled to such payments
or some part thereof. In the event the Participant is deceased and a Court of
competent jurisdiction has entered a final order with respect to his or her
estate, payment of such money, or portions thereof, if any be due, pursuant to
the terms of the judgment shall likewise fully protect the Bank making such
payment unless, before such payment is made, written notice of a claim or
adverse claim is received in the manner provided above.

2.17    Effect of Merger, Etc. The Bank shall not merge, consolidate, or combine
with any other business entity unless and until the succeeding or continuing
bank expressly assumes and confirms the duties and obligations of the Bank under
this Plan unless such merger or consolidation is required by a regulatory agency
having the authority to require the Bank to take such action.



 

 

 

 

 



 